Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on August 30, 2021 have been entered and considered. Claims 11 – 15 have been canceled. New claims 16 – 37 have been added. Claims 1 – 10 and 16 – 37 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Cummins as detailed in Office action dated April 24, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11 and 16 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. JP 2012140729 A in view of Marissen et al. WO 2008/128708 A (Marissen) and further in view of Mencke et al. US 2014/0342109 A1 (Mencke), and the TDS for HYPODTM 2000 polyolefin dispersion (HYPOD). English Abstract and Machine Translation of the JP patent is relied upon herein.  

Considering claims 1 – 3, 5 – 6, 8 – 11, 16 – 17, 20 – 22, 25 – 31 and 35 – 37, Miura teaches a method for producing a fiber-reinforced strand, which can produce a fiber-reinforced strand so that the cross section thereof has a shape as close to circular as possible. The method for producing a fiber-reinforced strand 1 includes the following steps: allowing a reinforcing fiber bundle 3 to pass through resin bath means 7 storing a melted thermoplastic resin 5 to form a resin-impregnated reinforcing fiber bundle 3; and then twisting the resin-impregnated reinforcing fiber-bundle 3 on a downstream side. Further, the step d) of at least partially drying the aqueous suspension of the polymeric resin applied in step c) is considered by the skilled person as an obvious measure in the production of the claimed body. Steps e) and f) are optional steps. However, even if they were not, the steps of applying a temperature and a pressure and/or tension as I. 15-23). 
Moreover, although Miura teaches at [0014] that the fibers are made of an organic synthetic polymer, and that the impregnating resin is selected from polyethylene or polypropylene, Miura does not specifically recognize that the fibers are HPPE or UHMWPE fibers or filaments, which are gel spun, nor that they have the claimed tenacity. However, Mencke teaches filaments obtained by gel-spinning a UHMWPE having a tenacity of 3.9 N/tex (0011 and 0006). Further, Mencke teaches that said filaments are characterized by their excellent tenacity when comprised in multifilament yarn. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Mencke’s UHMWPE filaments for Miura’s fiber reinforced strand when it is desired to provide the tape with excellent tenacity. 
 Miura does not specifically recognize that the polypropylene resin has the claimed density, melting point, nor the heath of fusion. However, the DOW’s HYPODTM line (1000 – 2000) of polyolefin (polypropylene and copolymers) dispersions was known in the art as aqueous acid-modified polyolefin dispersions, as distinct materials capable of enhancing the properties of textiles and nonwoven substrates. These dispersions, in particular HYPODTM 1000, which Applicant’s preferred polyolefin dispersion meets all the claimed properties. These polyolefin dispersions were known to enables textile and nonwoven producers to impart the performance benefits of polyolefin with the ease of use of water based application techniques. Therefore, it would have been obvious to one of skill in the art prior to the effective filing date of this application to select TM 1000 or HYPODTM 2000 dispersion as the propylene component in Miura, when it is desired to provide the lengthy body or strands with the desired properties benefitting from the ease use of water base application techniques. 

Considering claims 4, 7, 18 – 19, 23 – 24, 32 – 34, Miura does not specifically recognize the claimed dispersion concentration or the weight % of plastomer to the total weight of lengthy body. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to optimize these parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present invention, one would have been motivated by the desire to provide a dispersion in step a) with such a concentration, and a weight % of plastomer to achieve the desired the preferred amount of plastomer of between 0.2 and 15 g/m2. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786